                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                 OXFORD DIVISION


JULIE KATHRYN CHILDERS                                                                      PLAINTIFF

V.                                                                             NO. 3:19CV00105-M-V

COMMISSIONER OF SOCIAL SECURITY                                                          DEFENDANT


                    ORDER ADOPTING REPORT AND RECOMMENDATION

        Upon consideration of the record of this case, the Court finds that the Report and Recommendation

(“R&R”) of the United States Magistrate Judge dated October 16, 2019, was on that date duly filed and the

parties notified; that more than fourteen days have elapsed since notice of said R&R; and that no objection

thereto has been filed or served by any party. The Court is of the opinion that the R&R should be approved

and adopted as the opinion of the Court.


        It is, therefore, ORDERED:


        1. That the R&R of the United States Magistrate Judge dated October 16, 2019, is, hereby,

approved and adopted as the opinion of the Court.


        2. That Plaintiff’s motion to dismiss [15] is granted, and this case is DISMISSED pursuant to Rule

41(a)(2) of the Federal Rules of Civil Procedure.


        This, the 18th day of December, 2019.




                                                 /s/ MICHAEL P. MILLS
                                                 UNITED STATES DISTRICT JUDGE
                                                 NORTHERN DISTRICT OF MISSISSIPPI
